The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
The plaintiffs behavior in this matter involving a lack of response to the defendant’s demands for disclosure and a refusal to timely comply with the several orders issued enforcing such demands was so willful as to warrant the sanction of dismissal of the complaint. Mollen, P. J., Lazer, Bracken and Kooper, JJ., concur.